Title: Madame de Tessé to Thomas Jefferson, 28 June 1812
From: Tessé, Madame de
To: Jefferson, Thomas


          Aulnay 28 juin 1812
          C’est avec Raison, Monsieur, qu’on dit les femmes admirables pour les petites choses auxquelles elles attachent un sentiment. j’en fournis une preuve ou du moins j’espere la fournir. dans un Rayon de 50 Lieues de notre capitale vous ne trouveriés pas le maronnier que vous mavès demandé quoiquon soit tres avide de ce le procurer. il existe maintenant dans mon jardin pour vous ètre envoié cet automne par un batiment de L’Etat s’il s’en presente qui veuille s’en charger. vous en aurés de deux especes. le plan le plus foible est le plus estimé. il est impossible de s’en procurer qui ne sois pas greffé, et la Greffe a quelque chose de particulier qui ne reussit que dans le païs natal.
          ne me demandés pas pourquoi il me faut un bâtiment de L’état pour envoier des Maronniers. je repondrois a cette question assès facilement si elle m’etois adressée par Mr Short ou par Mr de La Fayette, mais je vous Respecte trop pour vous montrer jusqu’ou s’etendent mes inquietudes quand vous vous preparés a la guerre contre La grande Bretagne. La crainte de vous deplaire m’en impose beaucoup plus que leur fierté.
          je vous ai envoié les memoires de La Margrave de Bareith, soeur cherie du Roy de prusse quil insulte cruellement le jour ou il croit devoir monter promptement sur le Trône pour quelle ne compte pas un instant sur ce quil lui doit de Reconnoissance, femme d’esprit tres lettrée qui ne juge pas sainement une minute ses parens et cerée comme la plus mince marchande de Paris. vous aurés trouvé la cette famille qui ne se Representera peutêtre pas en mille ans. Pierre 1er meritoit d’y paroitre. n’esperés pas plus que moi la suite de ces memoires tres authentiques. mr de humbold ne croit pas quils existent. il est probable que le cher frere de la Princesse qui ny etoit pas toujours bien traité laura fait aneantir. j’ai trouvé sous ma main un echantillon de notre Poésie et je me suis plu a le joindre à mon paquet—je pourrois dire avec infiniment peu dexageration que tout est dans ce genre et que nous n’en avons point d’autre.
          le petit jardin que jai commencé en 1812 est maintenant a sa perfection. c’est la seconde fois de ma vie ou je me suis defendue d’être arretée par les apparences d’une fin prochaine et ou j’aurai joui dun travail qui ne sembloit entrepris que pour La Postérité. j’ai caressé des yeux tous les jours du Printems un de vos Cornus Florida qui croit vigoureusement sans donner sa fleur. il obtient la preference sur tous les arbustes de mon jardin et parceque je le tiens de vous et parcequil est votre favori.
          n’avés vous pas trop dedaigné, Monsieur, les immenses Richesses accumulées par L’Angleterre depuis 20 ans? il me semble que La virginie peut aisement cultiver en pleine terre les produits de la nouvelle hollande.
          vous ne m’avés pas interdit L’esperance de vous revoir. je la veux conserver jusqua mon dernier soupir, avec l’orgueil de croire que personne ne Goute comme moi, Monsieur, le charme du sentiment qui attache au petit nombre de vos pareils.
          je demande Pardon a Mr de La fayette et je finis.Noailles Tessé 
          
          Editors’ Translation
          
            Aulnay 28 June 1812
            It is with good reason, Sir, that we call women admirable for the little things to which they attach some feeling. I give proof of it or at least I hope to do so. You would not find the chestnut tree you asked me for within a 50-mile radius of our capital, even if you were very eager to get it. It is now in my garden and will be sent to you this fall by public ship, if I can find one willing to take care of it. You will receive two varieties. The weaker seedling is the most esteemed. It is impossible to find one that has not been grafted, and the graft has something peculiar about it that succeeds only in its native country.
            Do not ask me why I need a public ship to send chestnut trees. I would answer the question rather easily if it came from Mr. Short or Mr. Lafayette, but I respect you too much to show you how far my worries extend, as you prepare for war with Great Britain. I fear displeasing you more than I do their pride.
            I sent you the memoirs of the Margravine of Bayreuth, beloved sister of the king of Prussia, whom he insulted cruelly on the day he believed he was about to ascend to the throne, so that she does not for one moment count on the gratitude he owes her, a woman with a very cultivated mind, who wisely does not judge her parents for one minute, and looks as waxen as the thinnest woman merchant in Paris. You will not find a family like theirs again in a thousand years. Peter I deserved to play a part in it. Do not expect, any more than I do, the continuation to these very authentic memoirs. Mr. Humboldt does not believe they exist. The princess’s dear brother, who was not always favorably portrayed therein, probably had it destroyed. I found at hand a sample of our poetry and it gave me pleasure to add it to the package. With only the slightest exaggeration I could wish that everything was in this style and that we had no other.
            The small garden that I started this year is now in a state of perfection. It is the second time in my life that I have restrained myself from being thwarted by apparent failure and enjoyed a labor that seemed to be undertaken only for posterity. Every day this spring I caressed with my eyes one of your Cornus florida that grows vigorously without flowering. It receives preference over all the shrubs in my garden, because it comes from you and because it is your favorite.
            Have you not disdained too much, Sir, the immense riches accumulated by England over the past 20 years? It seems to me that Virginia can easily grow the produce of Australia directly in its soil.
            You have not denied me the hope of seeing you again. I want to hold onto it until my last breath, with the proud belief that no one appreciates as I do, Sir, the emotional spell that binds those few who are like you.
            I beg Mr. Lafayette’s pardon and close.Noailles Tessé 
          
        